Case 1:17-cv-00925-CFC Document 57 Filed 03/20/19 Page 1 of 2 PagelD #: 1013

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

REALTIME DATA LLC d/b/a IXO,

Plaintiff,
C.A. No. 17-925-CFC
v.
JURY TRIAL DEMANDED
SPECTRA LOGIC CORPORATION,

Defendant.

Nee Nem Meme Seer Neer Nee Nee” Nee” ee”

DEFENDANT’S (UNOPPOSED) MOTION TO STAY DEADLINES
PENDING RESOLUTION OF MOTION TO DISMISS (D.I. 44)

WHEREAS, Plaintiff Realtime Data LLC d/b/a/ [XO (“Realtime”) filed a Complaint
alleging infringement by Defendants CommVault Systems, Inc. (“CommVault”) and Spectra
Logic Corporation (“Spectra Logic”) on July 10, 2017; and

WHEREAS, Comm Vault was dismissed on October 12, 2018 (D.I. 38); and

WHEREAS, an omnibus Scheduling Conference and Oral Argument was held in this
action and numerous related cases on October 16, 2018, and a Scheduling Order was entered in
many of the related cases on October 1, 2018 (D.I. 42);' and

WHEREAS, Spectra Logic moved on December 7, 2018 to dismiss the Complaint in its
entirety (D.1. 44) on the basis that, inter alia, CommVault was dismissed and the Complaint does
not state a claim of infringement by Spectra Logic alone; and

WHEREAS, Realtime has opposed that motion (D.I. 45), which remains pending before

the Court; and

 

' Some defendants in related cases were not served in advance of the hearing, and others were
sued after this date. .
Case 1:17-cv-00925-CFC Document 57 Filed 03/20/19 Page 2 of 2 PagelD #: 1014

WHEREAS, under the operative Scheduling Order, the parties are to begin initial
disclosures and disclosures under the Default Standards beginning in February 2019; and

WHEREAS, in an effort to conserve the resources of the Parties and the Court, Spectra
Logic seeks a stay of interim deadlines pending the Court’s resolution of its Motion to Dismiss,
and

WHEREAS, pursuant to D. Del. LR 7.1.1, counsel for Spectra Logic conferred with
counsel for Realtime, and Realtime indicated that it does not oppose the relief sought by this
Motion;

Spectra Logic hereby respectfully moves the Court for an Order staying deadlines in this
case pending the Court’s resolution of Spectra Logic’s Motion to Dismiss for Failure to State a
Claim (D.I. 44).

Respectfully submitted,
POTTER ANDERSON & CORROON LLP

OF COUNSEL: By: /s/ Stephanie E. O'Byrne
David E. Moore (#3983)

Robert E. Purcell Bindu A. Palapura (#5370) -

THE LAW OFFICE of ROBERT E, PURCELL, PLLC Stephanie E. O’Byrne (#4446)

211 West Jefferson Street, Suite 24 Hercules Plaza, 6" Floor

Syracuse, NY 13202 1313 N. Market Street

Tel: (315) 671-0710 Wilmington, DE 19801

Tel: (302) 984-6000
dmoore@potteranderson.com

Dated: January 23, 2019 bpalapura@potteranderson.com
6063818 / 44336 sobyrne@potteranderson.com

 

Attorneys for Defendant Spectra Logic
Corporation

IT ISSO ORDERED, this 2°7~ dayor March 2019.

Ch FG

U.S.DJ.
